SunTrust

3333 Peachtree Road, N.E.

Center Code 3913

Atlanta, Georgia 30326

Member NASD and SIPC

August 7, 2007

Confirmation of Swap Transaction

THIS LETTER AGREEMENT SHOULD BE REVIEWED, EXECUTED BY AN AUTHORIZED PERSON(S),
AND RETURNED IMMEDIATELY VIA FAX TO 404-926-5827 OR 404-926-5826.

(Please direct any questions to Faraz Ansari at 404-926-5819.)

David Fiorenza

Vice President &

Principal Financial Officer at NewMarket Corporation

Foundry Park I, LLC

330 South 4th St.

Richmond, Virginia 23219

Ph#: 804-788-5055

Fax#: 804-788-5435

REF: 120716

Dear Mr. Fiorenza:

The purpose of this Confirmation is to set forth the terms and conditions of the
Swap Transaction entered into between SunTrust Bank ("SunTrust") and Foundry
Park I, LLC ("Counterparty") on the Trade Date specified below. The definitions
and provisions contained in the 2000 Definitions published by the International
Swaps and Derivatives Association, Inc. ("ISDA"), as amended and supplemented
from time to time (the "Definitions"), are incorporated by reference into this
Confirmation. In the event of any inconsistency between the Definitions and this
Confirmation, this Confirmation will govern.

This Confirmation evidences a complete and binding agreement as to the terms of
the Swap Transaction. SunTrust and the Counterparty agree to use all reasonable
efforts promptly to execute and deliver an agreement in the form of the ISDA
Master Agreement (Multicurrency-Cross Border) (the "ISDA Form"), with such
modifications as the parties will in good faith agree. Upon the execution of the
ISDA Master Agreement, as amended and supplemented from time to time (the
"Agreement"), this Confirmation will supplement, form a part of, and be subject
to the Agreement. All provisions contained in or incorporated by reference in
the Agreement upon its execution will govern this Confirmation except as
expressly modified below. Until such execution, this Confirmation will
supplement, form a part of, and be subject to an agreement in the form of the
ISDA Form as if it had been executed in such form (but without any Schedule,
except for the election of the laws of the State of New York as the governing
law) on the Trade Date.

 

 

 

 

1. The terms of the particular Swap Transaction to which this Confirmation
relates are as follows:

Notional Amount: See attached Schedule A

Trade Date: August 7, 2007

Effective Date: August 7, 2007

Termination Date: January 1, 2010, with adjustment in accordance with the
Modified Following Business Day Convention

Business Days: New York and London

Calculation Agent: SunTrust

Fixed Amounts

Fixed Rate Payer: Counterparty

Fixed Rate Payer Payment Dates: The 1st day of each month, beginning September
1, 2007, through and including the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention

Fixed Rate: 4.975% per annum

Fixed Rate Day Count Fraction: Actual/360

Adjustment to Period End Dates: Applicable

Floating Amounts

Floating Rate Payer: SunTrust

Floating Rate Payer Payment Dates: The 1st day of each month, beginning
September 1, 2007, through and including the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention

Floating Rate Option: USD-LIBOR-BBA, however the reference to "London Banking
Days" in the third line of the definition of "USD-LIBOR-BBA" as published in
Section 7.1.(w).(xvii) of the Annex to the 2000 ISDA Definitions is replaced by
"New York and London Business Days".

Designated Maturity: 1 month

Floating Rate for initial Calculation Period: 5.33% per annum

Floating Rate Day Count Fraction: Actual/360

Spread: Inapplicable

Adjustment to Period End Dates: Applicable

Reset Dates: The first day of each Floating Rate Payer Calculation Period

 

2. Other Provisions

(a) Relationship Between the Parties. Each party hereto will be deemed, as of
the Trade Date, to represent to the other party (absent a written agreement
between the parties that expressly imposes affirmative obligations to the
contrary for that Swap Transaction): -

(i) Non-Reliance. It is acting for its own account, it has consulted appropriate
legal, tax, financial and other advisers prior to entering into the Swap
Transaction, and it has made its own independent decisions to enter into the
Swap Transaction and as to whether the Swap Transaction is appropriate or proper
for it based upon its own judgment and upon advice from such advisers as it has
deemed necessary. It is not relying on any communication (written or oral) of
the other party as investment advice or as a recommendation to enter into the
Swap Transaction, it being understood that information and explanations related
to the terms and conditions of the Swap Transaction will not be considered
investment advice or a recommendation to enter into the Swap Transaction. No
communication (written or oral) received from the other party will be deemed to
be an assurance or guarantee as to the expected results of the Swap Transaction.

(ii) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Swap
Transaction. It is also capable of assuming, and assumes, the risks of the Swap
Transaction.

(iii) Status of Parties. THE OTHER PARTY IS NOT ACTING AS A FIDUCIARY FOR OR AN
ADVISER TO IT IN RESPECT OF THE SWAP TRANSACTION.

(b) SunTrust has the right, but not the obligation, to terminate the Swap
Transaction if seventy-five (75) days have elapsed since the Trade Date and the
ISDA Form and its accompanying Schedule have not been executed by the
Counterparty and received by SunTrust. If this right to terminate is exercised,
SunTrust will be entitled to receive from the Counterparty, or will be required
to pay to the Counterparty, the fair market value for such termination as
determined by SunTrust in good faith and in accordance with market practice and
its own customary procedures.

(c) To help the government fight the funding of terrorism and money-laundering
activities, federal law requires SunTrust to obtain, verify, and record certain
identifying information about its customers. The Counterparty will need to
provide to SunTrust its legal name, physical address, date of birth, if
applicable, and other identifying information, including identifying documents,
to assist in this verification process.

 

3. Account Details

Payments between the parties will be made via SunTrust deposit/debit account
(DDA) #1000056391427.

 

 

Please confirm that the foregoing correctly sets forth the terms of the Swap
Transaction by signing this Confirmation and immediately returning all its pages
via fax (without a cover sheet) to 404-926-5827 or 404-926-5826.

Very truly yours, Accepted and Confirmed as of the date first written:

SUNTRUST BANK FOUNDRY PARK I, LLC

 

By: /s/ Rafeek Ghafur By: /s/ Bruce R. Hazelgrove, III

Name: Rafeek Ghafur Name: Bruce R. Hazelgrove, III

Title: Vice President Title: Vice President

 

 

 

 

SCHEDULE A*

Period Begin Dates

Period End Dates Notional Amount



8/7/2007





9/4/2007





4,605,622.00

9/4/2007





10/1/2007





5,091,579.43

10/1/2007





11/1/2007





5,584,372.12

11/1/2007





12/3/2007





6,732,626.71

12/3/2007





1/2/2008





8,186,472.59

1/2/2008





2/1/2008





10,115,717.10

2/1/2008





3/3/2008





12,055,443.03

3/3/2008





4/1/2008





15,876,062.47

4/1/2008





5/1/2008





19,828,058.42

5/1/2008





6/2/2008





23,971,648.73

6/2/2008





7/1/2008





28,232,107.83

7/1/2008





8/1/2008





32,702,979.93

8/1/2008





9/2/2008





37,200,936.02

9/2/2008





10/1/2008





41,257,251.20

10/1/2008





11/3/2008





44,953,484.28

11/3/2008





12/1/2008





48,491,645.20

12/1/2008





1/2/2009





52,873,439.09

1/2/2009





2/2/2009





56,204,551.67

2/2/2009





3/2/2009





59,432,628.30

3/2/2009





4/1/2009





62,650,731.99

4/1/2009





5/1/2009





65,512,822.19

5/1/2009





6/1/2009





68,203,909.10

6/1/2009





7/1/2009





72,525,492.66

7/1/2009





8/3/2009





76,590,865.33

8/3/2009





9/1/2009





80,492,087.08

9/1/2009





10/1/2009





84,043,729.12

10/1/2009





11/2/2009





87,615,443.85

11/2/2009





12/1/2009





91,113,844.72

12/1/2009





1/4/2010





93,998,193.11

 

*Schedule A, subject to adjustment for the Period End Dates in accordance with
the Modified Following Business Day Convention.

 

 